f




         OFFICE   OF THE   ATTORNEY     GENERAL       OF TEXAS
                              AUSTIN


                                                  February   20,      1939




    Bon. Bert Ford, Ailcilnlmtrator
    Texar Llquor Control Board
    Austln, Terae
    Dear Sirr




                                                    20th In rhioh you
                                                    ovlded for under
                                                    ed to an admlnls-
                                                   on, end if 80, whe-
    ther the o&nlnls                                to penalties pro-
    vided for viola
                                                  ontrol Act provl&es
                                       6 purely     a poroonal     prlvi-
                                        or oonditione rtated.
                                         Aot
                                          is to have SOLIOone'
                                    i& run in oompllanoe with
                                    o In the first lnstancs
                              s repreaentatl+eoapaolty.
                                           Yours very truly
                                                                 OF



                                                             Aseicltant
    ASrPBP
                                                       /